SCHEB, Judge.
The Department of Transportation seeks a writ of certiorari to quash an order granting Fortune Federal Savings and Loan Association’s motion for partial attorney’s fees.
Approximately two months prior to trial, the court awarded $30,000 as a partial attorney’s fee to counsel representing Fortune Federal, a defendant property owner *1217in an ongoing condemnation proceeding. The Department, citing Department of Transportation v. Decker, 450 So.2d 1220 (Fla. 2d DCA 1984), contends the court was without authority to make such an award prior to conclusion of the proceedings. We agree.
There may be instances of extended litigation where a partial award of attorney’s fees would be desirable. However, such awards are governed by sections 73.091 and 73.092, Florida Statutes (1985), and the legislature has made no provision for interim awards of fees in condemnation proceedings.
Accordingly, we quash the order awarding partial attorney’s fees. When the case is concluded, the trial court may award attorney’s fees pursuant to section 73.092.
GRIMES, A.C.J., and SCHOONOVER, J., concur.